Per Curiam.

This action is brought by the plaintiff to recover damages for the death of her husband, which occurred on the 30th of April, 1892, while crossing the tracks of the defendant in the village of Tonawanda. No exceptions to the charge or to the admission of evidence were taken on the trial, and the only question presented is the sufficiency of the evidence to sustain the verdict of the jury.
We do not think the court could have taken the case from the jury and directed a verdict for the defendant. There are some facts from which they might legally find the defendant negligent, the rate of speed and the omission to give any warning of the approach of the train. The plaintiff’s want of care was properly submitted for the jury to pass upon, and the charge of the court to the jury was clear and presented the questions to be determined in plain and concise language. We think, therefore, the judgment and order appealed from should be affirmed, with costs.
Present: Titus, Ch. J., and White, J.
Judgment and order affirmed, with costs.